          Case 1:20-cv-10738-GAO Document 44 Filed 05/08/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


 ALEXANDER GRINIS, MICHAEL
 GORDON, and ANGEL SOLIZ, on behalf of
 themselves and those similarly situated,

                 Petitioners,
                                                           Civil Action No. 20-cv-10738-GAO
 v.

 STEPHEN SPAULDING, Warden of Federal
 Medical Center Devens, and MICHAEL
 CARVAJAL, Director of the Federal Bureau
 of Prisons, in their official capacities,

                 Respondents.

                  RESPONDENTS’ MOTION TO CONSOLIDATE CASES

       Pursuant to Federal Rule of Civil Procedure 42(a) and Local Rule 40.1(j), Respondents

move for consolidation of this case, as the lead case, with the following related cases:

 Case Name                                         Civil Docket Number           Date Filed
 Walis Parra Reyes v. Spaulding                    20-cv-10793-JCD               April 23, 2020
 Darrell Self v. Spaulding                         20-cv-10813-MPK               April 28, 2020
 Gary C. Snisky v. Spaulding                       20-cv-10815-WGY               April 28, 2020
 Feliciano Nieves Delgado v. Spaulding             20-cv-10817-NMG               April 28, 2020
 Doherty Kushimo v. Spaulding                      20-cv-10821-DLC               April 29, 2020
 Israel Cruz v. Spaulding                          20-cv-10841-MGM               May 1, 2020
 Crispin Abarientos v. Stephen Spaulding, et al.   20-cv-10855-IT                May 5, 2020

       On April 15, 2020, Petitioners filed a Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 and Complaint for Injunctive and Declaratory Relief seeking, inter alia, release from

incarceration for themselves, and for all putative class members, certification of the petition as a

class action, and a declaratory judgment that official-capacity Respondents’ policies and practices

in the wake of the COVID-19 pandemic violate the Eighth Amendment’s prohibition against cruel

and unusual punishment. ECF No. 1. By their Motion for Immediate Bail Consideration,

Temporary Restraining Order, and Preliminary Injunctive Relief, Petitioners also sought release
         Case 1:20-cv-10738-GAO Document 44 Filed 05/08/20 Page 2 of 4



of putative class members to “ensure effective social distancing at FMC Devens in compliance

with CDC guidelines,” and have asked this Court to order injunctive relief compelling

Respondents to comply with CDC guidelines. ECF No. 3. This Court took Petitioners’ motion

for emergency relief under advisement after a hearing on April 27, 2020, and a decision remains

pending. ECF No. 39.

       Thereafter, the above-referenced related cases seeking petitions for writ of habeas corpus

(the “related cases”) were filed in the U.S. District Court for the District of Massachusetts. The

related cases were filed by, or brought on behalf of, inmates incarcerated at FMC Devens. In each

of the related cases, the petitioners seek release from confinement due to the conditions at FMC

Devens in light of the COVID-19 pandemic. As such, these cases are “related” pursuant to Local

Rule 40.1(g)(1).

       Accordingly, Respondents move for consolidation of the related cases with this case. Fed.

R. Civ. P. 42(a); Local Rule 40.1(j). Federal Rule of Civil Procedure 42(a) permits a court to

consolidate actions involving common questions of law or fact. New England Energy Inc. v.

Keystone Shipping Co., 855 F.2d 1, 7 (1st Cir. 1988); see also Carr v. Analogic Corporation, Civil

Action Nos. 18-cv-11301-ADB, 18-cv-11557-ADB, 2018 WL 4932858, at *1 (D. Mass. Oct. 10,

2018). “The threshold issue in determining whether to consolidate cases under Rule 42(a) is

whether the two proceedings involve a common party and common issues of fact or law.” Saade

v. Pennymac Loan Services, LLC, Civil Action No. 15-13611-IT, 2016 WL 6916841, at *9 (D.

Mass. Aug. 31, 2016) (citing Seguro de Servicio de Salud v. McAuto Sys. Group, Inc., 878 F.2d 5,

8 (1st Cir. 1989) (emphasis in original). If this requirement is met, the court has “broad discretion”

to decide whether consolidation is appropriate. New England Energy Inc., 855 F.2d at 7; Town of

Norfolk v. U.S. E.P.A., 134 F.R.D. 20, 21 (D. Mass. 1991) (citing Seguro de Servicio de Salud,



                                                  2
         Case 1:20-cv-10738-GAO Document 44 Filed 05/08/20 Page 3 of 4



878 F.2d at 8) (same). In weighing a decision to consolidate cases, this Court will “consider and

weigh the convenience or inconvenience of the parties, judicial economy, the savings in time,

effort or expense and any confusion, delay or prejudice that might result from consolidation.”

Saade, 2016 WL 6916841, at *9 (citing Gilliam v. Fidelity Mgmt. & Research Co., No. 04-

11600NG, 2005 WL 1288105, at *1 (D. Mass. May 3, 2005).

       The related cases raise the same claims against the same respondents, arise from the same

set of facts and circumstances, and involve substantially the same questions of fact and law as

those raised by Petitioners in this case. Fed. R. Civ. P. 42(a); L.R. 40.1(g)(1). The related cases

involve the same transaction or event (prison conditions at FMC Devens in light of the COVID-

19 pandemic) and seek the same relief (release). Id. Indeed, should this Court certify a class in

this case, petitioners in the related cases may become a member of the certified class, and,

notwithstanding class certification of membership, a resolution in this case may well be dispositive

of petitioners’ claims in the related cases. All of the cases are at the early stages of litigation, so

consolidation is in the interest of judicial economy, will save all parties time, effort and expense,

and will prevent any confusion, delay or prejudice that might otherwise result from litigation of

these cases before several district judges if the cases are not consolidated. Indeed, at the time the

related cases were filed, they should have been filed as “related” pursuant to L.R. 40.1(g)(2).

       Thus, because this case and the related cases involve a common question of law or fact,

and involve common parties, Respondents ask this Court to exercise its broad discretion under

Fed. R. Civ. P. 42(a), and to consolidate these matters.          For the reasons set forth, supra,

consolidation will not only join the issues of law and fact between the cases, but will avoid

unnecessary costs and delays, as well as the potential for conflicting decisions based upon the same

law and facts that apply to the same parties.



                                                  3
           Case 1:20-cv-10738-GAO Document 44 Filed 05/08/20 Page 4 of 4



       Wherefore, Respondents respectfully request this Court allow this Motion to Consolidate,

and consolidate the related cases set forth above with the instant case. 1

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                       By:    /s/ Eve A. Piemonte
                                              Rayford A. Farquhar
                                              Eve A. Piemonte
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3369
Dated: May 8, 2020                            Eve.Piemonte@usdoj.gov


                             LOCAL RULE 7.1 CERTIFICATION

       I, Eve A. Piemonte, hereby certify that pursuant to L.R. 7.1(a)(2):

       a. I conferred with counsel for Petitioners in a good faith attempt to narrow or resolve the
          issues raised by this motion, and Petitioners take no position on the motion to
          consolidate;

       b. I conferred with counsel for plaintiff in Crispin Abarientos v. Stephen Spaulding, et al.,
          in a good faith attempt to narrow or resolve the issues raised by this motion and
          petitioner opposes this motion; and,

       c. I did not confer with the pro se petitioners in the remaining related cases because they
          are incarcerated.


                                                      /s/ Eve A. Piemonte
                                                      Eve A. Piemonte
Dated: May 8, 2020                                    Assistant U.S. Attorney



       1
          The related cases may also be reassigned pursuant to the provisions of Local Rule
40.1(i)(1).
                                                  4
